           Case 1:17-vv-01633-UNJ Document 39 Filed 07/30/19 Page 1 of 5




              In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1633V

    ************************* *
                                *
    RHONDA MEADE,               *
                                *
                                *                          Special Master Katherine E. Oler
                    Petitioner, *
                                *                          Filed: May 1, 2019
    v.                          *
                                *
                                *                          Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND     *                          Influenza (Flu) Vaccine; Guillain-Barré
    HUMAN SERVICES,             *                          syndrome (GBS)
                                *
                                *
                    Respondent. *
                                *
    ************************* *

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Jennifer L. Reynaud, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                               DECISION AWARDING DAMAGES1

       On October 30, 2017, Rhonda Meade (“Petitioner”) filed a petition seeking compensation
under the National Vaccine Injury Compensation Program.2 Petitioner alleges that she developed
Guillain-Barré syndrome (“GBS”) as a result of an influenza (“flu”) vaccination she received on
November 5, 2014.3 Am. Pet., ECF No. 11.

1
 Because this decision contains a reasoned explanation for my actions in this case, I will post it on the
United States Court of Federal Claims website, in accordance with the E-Government Act of 2002, 44
U.S.C. § 3501 (2012). This means the ruling will be available to anyone with access to the internet.
As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the decision’s inclusion
of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen
days within which to request redaction “of any information furnished by that party: (1) that is a trade secret
or commercial or financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.”
Vaccine Rule 18(b). Otherwise, the whole decision will be available to the public. Id.
2
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine
Act” or “the Act”). Individual section references hereafter will be to § 300aa of the Act (but will omit that
statutory prefix).
3
 This case was initially assigned to Special Master Millman (ECF No. 4) and reassigned to my docket on
January 10, 2018 (ECF No. 9).
         Case 1:17-vv-01633-UNJ Document 39 Filed 07/30/19 Page 2 of 5



        On February 28, 2019, Respondent filed a Rule 4(c) Report (“Resp’t’s Rep.”) in which he
conceded that Petitioner is entitled to compensation for her claim of GBS. Resp’t’s Rep., ECF
No. 26. Specifically, Respondent stated that the medical evidence demonstrates Petitioner has
“satisfied the criteria set forth in the Vaccine Injury Table (“Table”) and the Qualifications and
Aids to Interpretation (“QAI”).” Id. at 4. Accordingly, Respondent concluded that Petitioner is
entitled to an award of damages limited to Petitioner’s “GBS and its related sequelae only.” Id.

        In light of Respondent’s concession, I issued a Ruling on Entitlement on March 1, 2019.
ECF No. 27. I subsequently ordered the parties to inform the Court on their progress towards
resolving damages. See Damages Order, ECF No. 29.

      Respondent filed a proffer on April 30, 2019 (ECF No. 32), agreeing to issue the following
payments:
          a. a lump sum payment of $211,006.94.
       These amounts represent all elements of compensation for all damages that would be
available under § 300aa-15(a).

       I adopt the parties’ proffer attached hereto, and award compensation in the amount and on
the terms set forth therein. I, therefore, award compensation in the amount of a lump sum
payment of $211,006.94, in the form of a check payable to Petitioner, Rhonda Meade.

       The clerk of court is directed to enter judgment in accordance with this decision.4

      Any questions regarding this Order may be directed to my law clerk, Ahmed Almudallal,
by email at Ahmed_Almudallal@cfc.uscourts.gov.


       IT IS SO ORDERED.



                                                            /s/ Katherine E. Oler
                                                            Katherine E. Oler
                                                            Special Master




4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
             Case 1:17-vv-01633-UNJ Document 39 Filed 07/30/19 Page 3 of 5



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


 RHONDA MEADE,

                  Petitioner,

 v.                                                    No. 17-1633V
                                                       Special Master Oler
 SECRETARY OF HEALTH AND                               ECF
 HUMAN SERVICES,

                  Respondent.


              RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

          On October 30, 2017, Rhonda Meade (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1

to -34 (“Vaccine Act” or “Act”), as amended. She then filed an Amended Petition setting forth

a more detailed recitation of the facts on March 1, 2018. Respondent conceded petitioner’s

entitlement to compensation in his Rule 4(c) Report filed on February 28, 2019. Based on

Respondent’s Rule 4(c) Report, on March 1, 2019, the Special Master found petitioner entitled

to compensation.

I.    Items of Compensation

      A.         Pain and Suffering

      Respondent proffers that petitioner should be awarded $200,000.00 in actual and

projected pain and suffering. This amount reflects that any award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.




                                                1
           Case 1:17-vv-01633-UNJ Document 39 Filed 07/30/19 Page 4 of 5



      B.       Past Unreimbursable Expenses

      Evidence supplied by petitioner documents her expenditure of past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $11,006.94. Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $211,006.94, representing compensation for pain and suffering

($200,000.00) and past unreimbursable expenses ($11,006.94), in the form of a check payable

to petitioner. 1 This lump sum payment represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             ALEXIS B. BABCOCK
                                             Assistant Director
                                             Torts Branch, Civil Division




1Should petitioner die prior to entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future pain and suffering, and future lost wages.

                                                2
         Case 1:17-vv-01633-UNJ Document 39 Filed 07/30/19 Page 5 of 5



                                   /s Jennifer L. Reynaud
                                   JENNIFER L. REYNAUD
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
                                   (202) 305-1586
DATED: April 30, 2019




                                     3
